Citation Nr: 0426196	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-18 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for anxiety disorder prior to October 4, 2002.

2.  Entitlement to a disability rating greater than 30 
percent for anxiety disorder after October 4, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to 
September 1967 and again from July 1992 to October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico which, in relevant 
part, increased the veteran's disability rating from zero to 
10 percent effective May 21, 2001.  In February 2002 the 
veteran submitted a notice of disagreement.  A statement of 
the case was issued and the veteran filed a substantive 
appeal.  By a rating decision in April 2004, the RO increased 
the veteran's disability rating from 10 percent to 30 
percent, effective October 4, 2002.  

Inasmuch as the grant of a 30 percent rating for the 
veteran's anxiety disorder does not represent a total grant 
of the benefit sought on appeal, the claims for a disability 
rating in excess of 10 percent prior to October 4, 2002 and 
in excess of 30 percent after October 4, 2002 for anxiety 
disorder remain viable issues for appellate review before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

There is medical evidence of record that show that the 
veteran has been diagnosed with post-traumatic stress 
disorder (PTSD).  PTSD is rated under Diagnostic Code (DC) 
9411 of the VA rating schedule, which uses the same rating 
criteria as DC 9400, the DC the veteran's anxiety disorder is 
currently rated under.  Thus, the diagnosis of PTSD will not 
affect the veteran's disability rating.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  Since October 4, 2002, the veteran's anxiety disorder is 
manifested by subjective complaints of flash backs to 
Vietnam, nightmares, anxiousness, depression, irritability 
and isolation, with objective findings of feelings of guilt 
and worthlessness; he is objectively coherent, with relevant 
and logical thoughts; orientation in all spheres, poor recent 
memory, poor judgment and poor insight, and he lives with his 
wife and children.  

3.  Prior to October 4, 2002 the veteran's anxiety disorder 
was manifested by subjective complaints of difficulty in 
sleeping, irritability, difficulty in dealing with people, 
inability to make decisions, fears of uncertainty about his 
life, lack of motivation, inability to feel pleasure and 
religious confusion, while objectively, he was alert, 
oriented, anxious, with constricted affect, good attention, 
fair memory, clear and coherent speech, and fair insight and 
judgment; he completed law school but had not passed the bar 
examination.  


CONCLUSIONS OF LAW

A disability rating in excess of 10 percent for anxiety 
disorder is not warranted prior to October 4, 2002.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.130, 
Diagnostic Code 9400 (2003).

A disability rating in excess of 30 percent for anxiety 
disorder is not warranted after October 4, 2002.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.130, Diagnostic 
Code 9400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
In a September 2001 letter, the RO explained the requirements 
for establishing an increased rating for a service-connected 
disability, and explained that it would obtain VA records, as 
well as records from private physicians, other agencies, or 
employment records, if the appellant provided sufficient 
information to request them.  In addition, the June 2002 
statement of the case and April 2004 supplemental statement 
of the case include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Therefore, the Board finds that the RO has provided 
the appellant with all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, the RO issued its VCAA notice in 
September 2001, prior to the December 2001 and April 2004 
rating decisions at issue here, such that there is no 
conflict with Pelegrini.

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) must also conform 
with 38 C.F.R. § 3.159(b).  Pelegrini, slip op. at 11.
 
In this case, although the September 2001 VCAA letter did not 
specifically advise the veteran to provide all pertinent 
evidence, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The letter specifically identified 
certain evidence that the RO would secure.  The RO also asked 
the veteran to identify any other private, VA or military 
medical treatment, as well as any other information or 
evidence he wanted the RO to secure.  In addition, the letter 
asked the veteran to provide any other additional evidence.  
The RO has properly pursued obtaining all evidence described 
by the veteran.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, the Board finds no indication of defective 
notice that is prejudicial to the veteran, such that 
proceeding to evaluate the appeal, if defect can be found, is 
harmless error.

With respect to the duty to assist, the claims folder 
contains a VA examination, VA medical records, private 
medical records and service medical records.  38 U.S.C.A. § 
5103A.  The veteran has not identified or authorized the 
release of any other additional evidence that may 
substantiate his claim.  The RO's actions have complied with 
VA's duty to assist the veteran with the development of his 
claim.  Therefore, the Board finds that the duty to assist 
has been met.  Id.

Analysis

The veteran contends that his service-connected anxiety 
disorder is more disabling than currently evaluated.  
Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2003).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).

Currently, the veteran is evaluated at 30 percent disabling 
for his service-connected anxiety disorder under DC 9400.  DC 
9400, which is governed by the general rating formula for 
mental disorders set forth in 38 C.F.R. § 4.130, provides the 
following levels of disability:

10 percent: Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

30 percent: Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactory, with routine behavior, 
self care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands, impairment of 
short- and long- term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining work and social relationships.

70 percent: Occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

100 percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

38 C.F.R. § 4.130 (2003).

Evidence relevant to the level of severity of the veteran's 
anxiety disorder both prior to and after October 4, 2002 
includes a VA compensation and pension examination in October 
2001 and VA outpatient treatment record in October 2002.  At 
the October 2001 examination the veteran complained of 
difficulty in sleeping, irritability, inability to interact 
with people, physically attacking family members, inability 
to make decisions, fears of uncertainty about his life, lack 
of motivation, inability to feel pleasure and religious 
confusion.  The veteran reported that he had earned a 
bachelor of art in Psychology and had also earned a law 
degree in 1990 but had been unable to pass his bar 
examination.  On physical examination the examiner noted that 
the veteran was clean, adequately dressed and groomed.  He 
was alert and oriented.  His mood was anxious and his affect 
constricted.  His attention and concentration were good.  His 
memory, insight, judgment and impulse control were fair and 
his speech was clear and coherent.  He was not hallucinating 
and he did not appear to be suicidal or homicidal.  He was 
considered to be competent to handle VA funds.  In the 
examiner's opinion the veteran had been able to hold a 
productive life by serving in the Army and obtaining his 
advanced degrees but appeared to be frustrated and depressed 
due to his inability to pass the bar examination.  

The October 2002 VA outpatient treatment record shows 
subjective complaints of flash backs, nightmares, 
anxiousness, depression, irritability and feelings of 
isolation.  On physical examination the examiner noted that 
the veteran suffered from feelings of guilt and 
worthlessness.  The examiner found that the veteran had 
coherent, relevant and logical thoughts and that he was 
oriented in all spheres.  The examiner also found the 
veteran's recent memory, judgment and insight to be poor.  He 
was living with his wife and children.

The veteran was assessed a Global Assessment of Functioning 
(GAF) score for each of these examinations.  He was assessed 
a score of 60 on his most recent VA outpatient treatment 
record in October 2002, and was assessed a score of 65 on his 
VA compensation and pension examination in October 2001.  The 
GAF scale considers psychological, social and occupational 
function on a hypothetical continuance of mental health- 
illness. Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 51 to 60 
indicates that the examinee has moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  A GAF score of 61 to 70 indicates that the 
examinee has some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional trauma, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

Also of record are VA outpatient treatment notes dated from 
May 2002 to October 2002 and private treatment records from 
Drs. Caballero and Roundy from January 2001 to April 2001.  
These records reflect ongoing complaints of, and treatment 
for, the veteran's anxiety disorder.

1.  Entitlement to an initial disability rating greater than 
10 percent for anxiety disorder prior to October 4, 2002.

In reviewing the evidence prior to October 4, 2002, the Board 
finds that an initial disability rating greater than 10 
percent is not warranted.  The October 2001 VA examination 
demonstrates that the veteran's symptomatology prior to 
October 4, 2002 more nearly approximated the criteria for a 
10 percent rating.  The October 2001 VA examination reported 
that the veteran suffered from mild symptoms manifested by 
difficulty in sleeping, irritability, inability to interact 
with people, physically attacking family members, inability 
to make decisions, fears of uncertainty about his life, lack 
of motivation, inability to feel pleasure and religious 
confusion.  His symptoms were reported at this time to affect 
his social interactions particularly with his wife and 
children.

On examination, his attention and concentration were good; 
his memory, insight, judgment and impulse control were fair, 
and his speech was clear and coherent.  Furthermore, although 
the veteran showed anxiety, the evidence in this case does 
not indicate that the veteran's anxiety disorder was manifest 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss (such 
as forgetting names, directions, recent events).  
Accordingly, an increased rating from May 21, 2001 to October 
4, 2002 is not warranted.


2.  Entitlement to a disability rating greater than 30 
percent for anxiety disorder after October 4, 2002.

In this regard, the record evidence indicates that the 
October 2002 treatment record demonstrates that the veteran's 
symptoms increased in severity; however, his current 
symptomatology, at best, more nearly approximates the 
criteria for a 30 percent rating.  The October 2002 treatment 
record shows that the veteran suffered from moderate symptoms 
manifested by flash backs, nightmares, anxiousness, 
depression, irritability and feelings of isolation.  His 
symptoms were reported at this time to affect his social 
interactions particularly with his wife and children.  
Notwithstanding this, the veteran was also noted to have 
coherent, relevant and logical thoughts.  He was also found 
to be oriented in all spheres.

It is apparent that the veteran has led a productive life by 
serving in the Army and obtaining his advanced bachelor and 
law degrees.  While he has reported difficulty in his 
marriages, which he attributes to his service-connected 
psychiatric disability, he has nevertheless supported as many 
as four children for the past 28 years.  Furthermore, the 
evidence in this case does not indicate that the veteran's 
anxiety disorder is manifested by occupational and social 
impairment with reduced reliability or productivity due to 
such symptoms as circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short-and long term-memory, abstract thinking, and/or 
disturbances of mood.

To the extent the veteran has difficulty in his social 
relationships as well as problems with irritability and 
anxiety, such difficulties are not shown to require the 
necessity of inpatient psychiatric treatment, a regime of 
psychotherapy, or to have resulted in occupational and social 
impairment beyond that contemplated by the 30 percent 
disability evaluation currently in effect.  Accordingly, an 
increased rating is not warranted.

In reaching this decision, the Board has considered the 
benefit of the doubt doctrine but does not find that the 
evidence is evenly balanced such as to warrant its 
application.


ORDER


An initial disability rating in excess of 10 percent for 
anxiety disorder prior to October 4, 2002 is denied.

A disability rating in excess of 30 percent for anxiety 
disorder after October 4, 2002 is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



